DETAILED ACTION
Response to Applicant’s Remarks
Applicant’s argument and remarks, filed on 07/06/2022, are acknowledged, and have been fully considered.
Allowable Subject Matter
Claims 10-16, 18 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowed:
Please see the reason cited, on pages 7-8 of the remarks, by applicant filed on 07/06/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ali et al. (U.S. 20210377838) disclose SMF+PGW-C 152 may send to UPF anchor 160 a second session modification request for establishing at least one second uplink tunnel for at least one second bearer (e.g. default bearer).
Dodd-Noble et al. (U.S. 20210029608) disclose when UE 105 hands over from gNodeB 135 to eNodeB 120, MME 125 would assign PGW-C/H-SMF 155 to the network traffic. That is, network traffic would be home-routed from eNodeB 120 to SGW 130 and then to PGW-C/H-SMF 155, and finally to a DN in H-PLMN 115. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  07/20/2022